Citation Nr: 0308507	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision which granted an 
increased rating, from 0 percent to 30 percent, for a 
service-connected psychiatric disorder.  The psychiatric 
disorder was previously classified as an anxiety state, and 
more recently classified as PTSD; for the sake of simplicity, 
the Board will just refer to this as PTSD.  The veteran 
continues to appeal for a higher rating for this disorder.  
In September 2000, he appeared at a hearing before the RO.


FINDING OF FACT

The veteran's PTSD is manifested by no more than some 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1943 to January 1946, and from later in January 1946 to 
October 1963, at which point he retired based on completion 
of 20 years of service.  He had combat service in World War 
II and the Korean War, and he received a number of 
significant military decorations.  His service medical 
records note treatment for combat situation reaction.

In March 1964, the veteran was granted service connection for 
anxiety state/situational reaction, and assigned a 
noncompensable rating.  (Recently this has been classified as 
PTSD.)

In January 2000, the veteran filed his current claim for a 
compensable rating for his service-connected psychiatric 
disorder.

In February 2000, the veteran was given a VA PTSD 
examination.  It was noted that he was 75 years old and 
worked full time selling cars.  He indicated that sometimes 
he worked six days a week for twelve hours a day.  He 
indicated that he had no problem working full time.  However, 
a day after the examination, he sent a message to the 
examiner stating that he was going to retire from selling 
cars at the end of the next month.  It was noted that this 
was apparently the result of his choice rather than due to an 
inability to continue working.  He was currently married to 
his wife of 48 years.  It was noted that they had somewhat 
limited social interaction.  Subjectively, the veteran stated 
that he had dreams about his combat experiences several times 
a month.  He said that he got upset and angry easily.  He 
reported that he hid his anxiety during service out of fear 
that he would be forced to leave before his time for 
retirement.  He indicated that he spent a significant part of 
his Army career as a recruiter, and felt guilty that some of 
the people he recruited had died and also that he had lied to 
them in telling them that benefits that would be available to 
them were no longer available.  He recounted some of his 
combat experiences.  He stated that going to shopping malls 
bothered him, and that sometimes he just had to get away when 
his anxiety increased.  He reported that his symptoms had 
increased since his retirement from the Army.  He said that 
at times he needed to avoid people and at other times he was 
able to handle dealing with the public.  He stated that he 
had no difficulty watching movies or television shows which 
were related to war or combat.  

On objective psychiatric examination, the veteran had intact 
memory and speech which was logical, goal-directed, and 
intact.  There was no evidence of impairment of thought 
process and no delusions or hallucinations.  No suicidal or 
homicidal ideations were present.  There was no history 
consistent with the presence of panic attacks.  Some anxiety 
was present during the examination.  It was noted that he had 
significant survivor's guilt.  The examiner stated that 
although the presence of PTSD was supported, it did not seem 
severe since the veteran was able to work full time and had 
some social contacts.  It was noted that the veteran's work 
might serve as a way for him to stay occupied and keep from 
thinking about the past.  The examiner stated that PTSD was 
the correct diagnosis, and was not inconsistent with the 
veteran's earlier diagnosis of generalized anxiety disorder 
in that PTSD was a specific type of anxiety disorder.  The 
examiner's diagnosis was PTSD, and the veteran was given a 
Global Assessment of Functioning (GAF) score of 65.  The 
examiner stated that the veteran did not appear to have any 
occupational impairment and had only mild to moderate social 
impairment.

In April 2000, the RO increased the rating for the service-
connected psychiatric disorder (now diagnosed as PTSD) to 30 
percent.

In September 2000, the veteran appeared at a hearing before 
the RO.  He testified that he had some difficulty in making 
decisions and in concentrating.  He reported some problems 
sleeping, and stated that he had flashbacks almost every 
night.  He stated that he suffered from depression all of the 
time.  He said that he had not participated in any kind of 
PTSD clinic and was on no PTSD-related medication.  He 
reported some guilt over the fate of some of the people he 
recruited into the Army.  He indicated that he became 
agitated or angry easily.  He stated that he got along with 
his wife, and had friends who understood his condition.  He 
said that at times he preferred to be alone and avoid people, 
and that he would like to retire.  He stated that he had been 
thinking about quitting his job.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increase 
in a 30 percent rating for PTSD.  Relevant medical records 
have been obtained and a VA examination has been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A 10 percent rating is assigned for PTSD (or other mental 
disorder) when it results in occupational or social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupationial tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A rating of 30 percent 
is assigned when it results in disability productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

With regard to the veteran's occupational status, he retired 
from the military many years ago.  In recent years, he has 
continued to work full time as a car salesman, even though he 
is at an age (mid 70s) at which most people have retired.  At 
his latest VA psychiatric examination he stated that he 
sometimes worked six days a week for twelve hours a day.  He 
reported that he had no difficulty working full time.  He 
later indicated that he might retire soon, but this appeared 
to be from his own choice rather than from an inability to 
work.  Socially, the veteran has been married to his wife for 
about 50 years, and has testified that he has friends, 
although he sometimes prefers to be alone. 

PTSD symptoms reported by the veteran include anxiety, guilt, 
flashbacks, and occasional difficulty making decisions and 
concentrating.  He has also indicated that he experiences 
depression and is easily angered or irritated.  At his VA 
examination, he had intact memory and normal speech.  There 
was no evidence of impairment of thought process or of 
delusions or hallucinations.  There were no suicidal or 
homicidal ideations, and no history consistent with the 
presence of panic attacks.  Some anxiety and guilt were 
present.

At his VA examination, the veteran was given a GAF score of 
65.  Under DSM-IV, a GAF score of 65 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  The examiner 
indicated that the veteran did not appear to have any 
occupational impairment and had only mild to moderate social 
impairment.

The veteran had a distinguished military career, and the 
Board appreciates that he does have some genuine psychiatric 
impairment related to his combat stressors.  Yet in recent 
years he has been fairly well adjusted, at both work and in 
social interactions.  Significantly, he has not required any 
formal psychiatric treatment including medication, yet his 
PTSD is rated 30 percent.  It should be noted that, according 
to rating criteria, use of medication is one indicator of 10 
percent impairment from a mental disorder.  The weight of the 
evidence establishes that the veteran's PTSD results in at 
most some occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to various 
symptoms, and this suppports no more than the current 30 
percent rating criteria for Code 9411.  Few of the typical 
symptoms listed in the criteria for a 50 percent rating are 
shown, nor has it been demonstrated that the veteran's PTSD 
results in the level of occupational and social impairment 
contemplated by the next higher rating of 50 percent.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  The veteran should realize 
that if his PTSD deteriorates in the future, he may file 
another claim with the RO for an increased rating.


ORDER

An increase in a 30 percent rating for PTSD is denied.

	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

